Citation Nr: 0621253	
Decision Date: 07/19/06    Archive Date: 08/02/06

DOCKET NO.  03-33 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1. Entitlement to service connection for a low back disorder, 
including as secondary to a service-connected right 
ankle/foot disability.

2. Entitlement to service connection for a right leg 
disorder, including as secondary to a service-connected right 
ankle/foot disability.

3. Entitlement to service connection for a right hip 
disorder, claimed as secondary to a service-connected right 
ankle/foot disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel
INTRODUCTION

The appellant is a veteran who had active service from April 
1974 to June 1976 and had subsequent reserve service, with 
periods of active duty for training (ACDUTRA).  This matter 
is before the Board of Veterans' Appeals (Board) on appeal 
from a May 2003 rating decision of the Oakland, California 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
VA Form 9 (substantive appeal) received by the RO in November 
2003, the veteran requested a hearing before a Veterans Law 
Judge.  Later in November 2003, he withdrew the hearing 
request.  The case was previously before the Board in April 
2005, when it was remanded for further development of the 
evidence.  

An April 2002 letter from the veteran raises the issue of 
service connection for a psychiatric condition.  Since this 
issue has not been developed for appellate review, it is 
referred to the RO for appropriate action.

The issue of service connection for a right leg disorder is 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran if any 
action on his part is required.


FINDINGS OF FACT

1.  A chronic low back disorder was not manifested in 
service; arthritis of the low back was not manifested in the 
first year following discharge from active duty; and the 
veteran's current low back degenerative joint and disc 
disease is not shown to be related to his active service or 
to an injury therein, nor is it shown to have been caused or 
aggravated by his service-connected right ankle/foot 
disability.

2.  A right hip disability was not manifested during the 
veteran's active service; arthritis of the hip was not 
manifested in the first year following his discharge from 
active duty; and any current right hip disorder is not shown 
to have been caused or aggravated by his service-connected 
right ankle/foot disability.

CONCLUSIONS OF LAW

1. Service connection is not warranted for the veteran's low 
back disorder.  38 U.S.C.A. §§ 101(24), 1110, 1131, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.304, 3.310 
(2005).

2. Secondary service connection is not warranted for the 
veteran's right hip disorder.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.	Veterans Claims Assistance Act of 2000

The veteran's claims for service connection were initially 
denied in an April 1999 rating decision as not well grounded.  
On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) became law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The VCAA eliminated the concept of a well-grounded 
claim.  The law also provided that under certain 
circumstances claims that were denied as not well grounded 
and became final during the period from July 14, 1999, to 
November 9, 2000, were to be re-adjudicated as if the denial 
had not been made.  In March 2002, the RO advised the veteran 
of the VCAA. In May 2002 and June 2003 rating decisions the 
RO re-adjudicated and denied the claims on de novo review. 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi,  16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The veteran was advised of VA's duties to notify and assist 
in the development of the claims.  While he did not receive 
complete notice prior to the initial rating decision, an 
April 2005 letter provided certain essential notice prior to 
the readjudication of his claims (by February 2006 
supplemental statement of the case (SSOC)).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  This letter 
explained the evidence necessary to substantiate his claims, 
the evidence VA was responsible for providing, the evidence 
he was responsible for providing, and advised him to submit 
any evidence or provide any information he had regarding his 
claims.  He has had ample opportunity to respond/ supplement 
the record and is not prejudiced by any technical notice 
deficiency (including in timing) that may have occurred 
earlier in the process.  Additionally, in compliance with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), an 
April 2006 letter informed the veteran of disability rating 
and effective date criteria.  Significantly, such notice does 
not become critical unless a service connection claim is 
allowed.  Neither the veteran nor his representative has 
alleged that notice in this case was less than adequate.

The veteran's pertinent treatment records have been secured.  
The RO arranged for several VA examinations.  Pursuant to the 
April 2005 Board remand, copies of the records considered by 
the Social Security Administration in its disability 
determination were obtained.  The veteran has not identified 
any pertinent evidence that remains outstanding.  Thus, VA's 
duty to assist is also met.  Accordingly, the Board will 
address the merits of the claims.

B.	Factual Background

The veteran's service medical records (SMRs) are negative for 
complaints, findings, treatment, or diagnosis relating to a 
right hip disorder.  He did complain of lower back pain in 
February 1975 and right paraspinous spasm was noted on 
examination.  On re-enlistment examination for reserve 
service in July 1981, the lower extremities and spine were 
noted as being normal.

An April 1990 service medical record (from a period of 
reserve service) notes the veteran was seen for lower back 
pain.  There was no history of direct back trauma in the past 
seventy-two hours.  

A February 1992 letter from the Department of the Army states 
the veteran was a member of the 91st Division reserve 
training unit at that time.  The letter reports the veteran's 
service records were lost years previously due to an 
administrative error.

In an August 1993 private health history profile, the veteran 
lists that he has been prevented from working because of back 
pain more than once and has had swollen or tender hips.

A September 1995 private x-ray report notes a degenerative 
disc disease change in the mid-lumbar spine, most marked at 
L3-4.

A July 1997 x-ray report of the lumbosacral spine finds 
degenerative disc disease changes at L3-4 and L4-5, with 
slight hypertrophy of the facet articulations in the lower 
lumbar spine.  An x-ray report of the right hip showed 
minimal degenerative changes of the greater trochanter.

On November 1997 examination by Dr. J. K., a neurologist, the 
veteran reported that he worked as a combat instructor and 
master fitness trainer in service.  He left reserve service 
in 1992, and his back pain began in October 1995.  Dr. J. K. 
observed the veteran walked and moved easily, but had 
difficulty laying down and getting up.  The assessment was 
chronic degenerative disc disease with chronic low back pain. 

A December 1997 examination report by neurologist Dr. A. K. 
B. notes the veteran complained of significant low back pain 
that was intermittently radiating down to his legs.  Physical 
examination revealed lumbosacral tenderness and restriction 
upon forward flexion to the knee level.  The impression was 
that "the possibility of any lumbosacral radiculopathy vs. 
neuropathy of the lower extremities need[ed] to be ruled 
out."  The examiner opined that the veteran's back problem 
was possibly due to cumulative trauma from industrial 
injuries, specifically many years of lifting, pushing, and 
pulling at work.

A January 1998 rating decision granted service connection for 
a right ankle/foot disability.

On February 1998 private examination by Dr. G. P. M., the 
veteran reported a history of heavy labor when he was a ranch 
manager and of work injuries in 1995 and 1997.  It was noted 
that the veteran was comfortable while recounting history, 
and arose without hesitation and without support.  He did not 
require any ambulatory aids.  The impression included minimal 
right hip arthritis based on the 1997 x-ray evidence of 
degenerative changes.  Dr. G.P.M. concluded the veteran's hip 
problem was not related to his ranch work.

An October 1998 x-ray report of the veteran's lumbar spine 
notes mild lumbar spine degenerative disc disease.  A 
concurrent x-ray report of the right hip provides an 
impression of "no significant diagnostic abnormality."

Upon February 1999 VA examination, the veteran reported he 
injured his back in 1995 throwing fire wood into a pile.  He 
recovered somewhat from this, but in July 1997, when he was 
weeding, his back went out again, and he had to stop working. 
A physician told him he injured his vertebrae.  He reported 
he began training to be a drill sergeant in the reserves in 
1980, and became a drill sergeant in 1983 and in that 
capacity taught and demonstrated hand-to-hand combat twice a 
week.  He said he did not like to sit and that walking helped 
his back, but his ankle prevented him from walking too far.  
The examiner provided the following opinion regarding the 
veteran's back disability:

The patient does not relate his back problems to 
his ankle.  He relates it to the incidences that 
occurred while he was in the service that he notes 
that he never did report when he was a drill 
sergeant because drill sergeants don't have pain.  
Of note, I would feel also that the patient did do 
rather heavy type work subsequently, he worked . . 
. making particle board in the lumber mills.  He 
worked his last job as a ranch manager for 9 years 
until July 1997, doing very heavy type of work by 
his own account.  Therefore, I would feel that the 
preponderance of the patient's back problem is 
most likely due to his work as a range manager for 
9 years.  He notes 2 specific accidents - one 
while throwing fire wood and one while weeding - 
that caused his back to have particular problems.  
Therefore, most likely medically his back problems 
are due to the incidents subsequent to his 
service.  Giving him the benefit of the doubt, I 
would feel that the incident[ts] that he describes 
of having to do hand-to-hand combat as a Reservist 
several times a year for 2 days may have caused 
some problem with his back. 

The diagnosis was "mechanical low back pain without evidence 
of radiculopathy."  Physical examination of the hips 
revealed full painless ranges of motion and the examiner 
noted that examination was within normal limits.  The 
examiner noted that one hip x-ray in the record showed a 
slight decreased joint space, but that he could not 
appreciate any decreased joint space from the x-rays taken 
that day and concluded the veteran's hip problem could not be 
related to his service. 

A letter from the Social Security Administration states the 
veteran was entitled to receive monthly disability benefits 
beginning March 1999 for degenerative disorders of his back.

April 1999 to April 2001 treatment records from Long Valley 
Health Center note the veteran was being treated for chronic 
lumbar back pain and right hip pain.  He reported he began 
having back problems after multiple traumas while teaching 
hand-to-hand combat in the military.
 
A May 1999 letter from Dr. C. T. reports the veteran suffered 
from chronic pain involving his spine, which was post-
traumatic in nature with degenerative joint disease and 
degenerative disc disease.  He notes that medicinal use of 
marijuana had helped the patient's pain and had caused a 
minimum of side effects.  
June 1999 to May 2001 acupuncture treatment records from N. 
I. note right hip and lower back pain.  A May 2000 record 
states the veteran had re-injured his back.  

A February 2000 Long Valley Health Center treatment record 
from Dr. C. T. reports the veteran continued to have a gait 
disturbance from his ankle and foot that required him to use 
a cane.  The veteran said cold weather and walking 
exacerbated the pain in his right hip and lower back.  
Examination showed the hips had good range of motion with 
pain upon external rotation.  The assessment was chronic 
pain, paraspinous, hip and right lower extremity with 
degenerative joint disease and degenerative disc disease of 
the back and gait disturbance.  It was noted that his gait 
disturbance "appear[ed] to be exacerbating his chronic pain 
of his hip and lower back and that the gait disturbance was 
secondary primarily to ankle and foot trauma.

A March 2000 letter from Dr. C. T. states the veteran had a 
gait disturbance requiring him to use a cane because of a 
past ankle injury and opines that the "gait disturbance 
appears to be in large part, causing exacerbation of his . . 
. hip and low back pain as he compensates for his abnormal 
gait."

An August 2000 letter from acupuncturist N. I. reports the 
veteran had been receiving acupuncture treatments for hip and 
low back pains.  She opines that "[i]t is possible that [the 
veteran's] hip pain is related to the ankle injury, due to a 
correction in posture during walking."  She states the 
veteran is "suffering tremendously from the hip pain."  

Upon September 2000 VA examination (completed by the February 
1999 examiner), the veteran was able to dress and undress and 
get on and off the examining table without difficulty.  He 
walked with a somewhat unusual gait, but did not have an 
antalgic or short leg gait.  Hip examination revealed a 
slight decreased range of motion of the right hip in flexion.  
X-rays showed the hips were within normal limits with no 
evidence of arthritic changes.  Lumbar spine x-rays showed 
indications of early degenerative changes of the low back.  
There were no significant changes from the March 1999 spine 
x-rays.  Physical examination of the hip was within normal 
limits and the examiner concluded the veteran did not have 
any specific problems with his hip joint.  With regards to 
his back pain complaints, the examiner provided the following 
opinion:

The [veteran] does have mechanical low back 
problems and I feel that they are causing him pain 
in his buttock which may well be his "hip pain."  
This may also cause some pain into his groin.  
However . . . I feel that the vast majority of his 
back problem is secondary to his specific injuries 
in his civilian job and the type of work that he 
did outside of the service.  I felt that perhaps a 
minor part could be due to the type of work that 
he did in the service as an instructor.  However 
it did not appear that there is any evidence in 
the medical record that he injured his back or had 
a significant back problem while servi[ng] in the 
reserves.  I do not feel that the mild 
degenerative changes of his ankle have caused him 
a significant limp that would have caused him to 
have the back problems that he is having at this 
time.

A September 2001 Long Valley Health Center treatment record 
reports August 2001 x-rays revealed some degenerative 
changes at the L4 level in the lumbar spine and degenerative 
changes at the facet joints L5-S1 bilaterally.  The 
assessment was degenerative spine disease perhaps secondary 
to gait disturbance as a result of right ankle injury.

An October 2001 letter from Dr. L. C. V. notes the veteran 
had requested a letter linking his ankle injury to his hip 
and back pain.  She reports the veteran's chart contains 
entries from February 2000 and September 2001 that state the 
veteran's gait disturbance that results from his right ankle 
injury may cause his lower back pain and degenerative spine 
disease.

Upon November 2001 VA primary care evaluation, S. R. S., a 
registered nurse practitioner reviewed ankle and dorsal 
spine x-rays and reported a September 2000 dorsal x-ray 
showed a bridging of several areas of the dorsal spine that 
resulted from cumulative past injuries.  The veteran stated 
his joint pains increased with damp weather and moderate 
activity.  S. R. S. opined that the x-ray results pointed to 
degenerative changes and that "[t]he reported trauma of 
combat training and crush injury would account for the 
osteophyte growth, joint changes on x-ray and joint pain".  

An April 2002 lay statement from the veteran's wife reports 
the veteran was constantly in pain and that acupuncture had 
helped to decrease the amount of pain medication he needed 
to take, but they could not afford the acupuncture 
treatments.  She notes that a chiropractor in Hawaii told 
the veteran his right leg was 3/4 of an inch shorter than 
his left leg, which was causing his spine to be constantly 
out of alignment.

An April 2002 statement from the veteran explains the 
history of his service-connected ankle injury and notes that 
he first suffered from serious back pain in September 1996.  
In July 1997, he was told his back was broken and he was 
fired from his job as a caretaker of a ranch.  He reports 
that he has been using medical marijuana for his pain and 
that acupuncture is also helpful, but that he cannot afford 
the treatments.  The veteran submitted an article from 
spine-health.com stating that back pain can be caused by 
trauma, a lack of activity can increase back pain, and 
muscle problems can contribute to back pain.  He noted that 
the more he learned about his condition the easier it was to 
make the connection between his ankle injury and his current 
condition.

A July 2002 VA treatment record notes the nurse practitioner 
did not think one accident in 1997 could explain the 
veteran's back problems.  She referred him to physical 
therapy to have him evaluated for his gait discrepancy, 
thinking it might show his back problems were related to the 
gait disturbance.  She noted that minor changes in the 
lumbar spine were likely related to his work in the military 
and some component might have been exacerbated by his gait 
disturbance.  An August 2002 VA physical therapy note states 
the veteran's gait looked normal and that while he reported 
limping on his right ankle at times, the therapist did not 
believe it could explain any of his back problems.  

A March 2003 letter from J. W., a doctor of osteopathic 
medicine, reports he has treated the veteran for chronic 
pain involving his lower back, right hip, and right knee 
since November 1995.  J. W. provides the following opinion 
regarding the etiology of the veteran's pain:

Because of [the veteran's] gait disturbance, he 
has sustained injury and stress to his right 
knee, right hip, and right lower back.  If one 
watches his gait he has a slight compensation 
with rotation of his hip due to the pain 
involving his right leg.  This gait disturbance 
is a large part of the factor causing his knee, 
hip, and lower back pain as he compensates for 
this abnormal foot gait. . . . It is my 
conclusion again that his back and hip are 
related to his foot pain given the mechanical 
nature of his gait and the weight that shifts 
along the spinal cord when the pelvis is 
imbalanced with pressure applied to the foot.

He also notes the veteran had recently had surgery on his 
right foot which had improved his gait disturbance to an 
extent.

On September 2003 VA examination, the examiner thoroughly 
reviewed the veteran's claims file and reported the 
veteran's history.  The veteran reported he injured his back 
in July 1997 while working at a wildlife ranch.  The 
examiner noted that from the clinical evidence of record it 
was "hard to explain the level of pain that the patient 
describes in his lower back and his upper back in between 
the scapula areas [and] in his right hip".  Examination 
revealed the veteran walked with a "near normal gait;" hip 
range of motion was normal and pain free; spinal range of 
motion was limited, but the examiner did not feel the 
veteran made a full effort.  Hip x-rays were normal, showing 
well preserved joint space and no evidence for significant 
arthropathy.  Lumbosacral spine x-rays showed mild posterior 
disc space narrowing at L5-S1.  The examiner provided the 
following opinion:

This veteran has had very good gait throughout 
the years and I have no reason to believe there 
was any significant derangement of gait that 
would cause traumatic arthritis in . . . the hip 
or in the lumbosacral spine.  However the veteran 
claims that he injured his back in 1987 as a 
drill sergeant and that since his records are 
lost that is not noted, however from no other 
medical record that fact can be established.  
Even if that were true the x-ray changes that are 
seen in the lumbosacral spine are minimal and do 
not show any significant pathology which would be 
of traumatic origin or even significant disc 
disease from aging.  Thus, his low back pain that 
is present is mechanical, I can not associate 
that with his ankle injury.

A November 2003 statement from the veteran notes that he 
injured his back in April 1990 while completing an obstacle 
course and repetitively trying to successfully maneuver a 
log obstacle.  He also alleges he was injured in 1987 during 
unarmed combat throwing techniques when he was repeatedly 
thrown and slammed to the ground.  He reports his back hurt 
for weeks after this training, but that he has not been able 
to obtain his medical records for this incident since they 
were lost.  

C.	Legal Criteria

As the veteran's reserve service records were apparently lost 
because of an administrative error, VA has a heightened duty 
to assist him in developing his claims.  O'Hare v. Derwinski, 
1 Vet. App. 365 (1991).  This duty includes a heightened 
obligation on the Board's part to explain its findings and 
conclusions, and carefully consider the benefit-of-the-doubt 
rule.  See Cromer v. Nicholson, 19 Vet. App. 215 (2005).  The 
analysis set forth below was undertaken pursuant to these 
duties.

Service connection may be established for disability due to 
disease or injury that was incurred or aggravated in service 
(to include ACDUTRA).  38 U.S.C.A. §§ 101(24), 1110, 1131.  
In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999).

Certain chronic diseases (including arthritis) may be 
presumptively service connected if manifested to a 
compensable degree in the first postservice year.  
38 U.S.C.A. 1112, 1113; 38 C.F.R. 3.307, 3.309.  

Disability that is proximately due to or the result of a 
service-connected disease or injury shall also be service 
connected.  38 C.F.R. § 3.310(a).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen v. Brown, 7 Vet. 
App. 439, 448 (1995) (en banc).

Three threshold requirements must be met in order to 
establish secondary service connection: there must be (1) 
competent evidence (a medical diagnosis) of current chronic 
disability; (2) evidence of a service-connected disability 
and (3) competent evidence of a nexus between the service-
connected disability and the disability for which secondary 
service connection is claimed.  As the veteran has 
established service connection for a right ankle/foot 
disability, and that he has low back and (apparently) right 
hip disability, what remains to be shown is the third element 
of a secondary service connection claim, i.e., that the 
current disabilities were caused or aggravated by the 
service-connected right ankle/foot disability.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).



D.	Analysis

Direct service connection for low back and right hip 
disorders

A right hip disorder was not manifested in service or for 
many years thereafter, and it is not otherwise alleged.  
Consequently, direct service connection for a right hip 
disability (i.e., on the basis that such disability became 
manifest in service and persisted, or on a presumptive basis 
-for arthritis of the hip as chronic disease under 
38 U.S.C.A. § 1112) is not warranted.  The theory of 
entitlement proposed for the hip disorder claim is one of 
secondary service connection, i.e., that the hip disorder is 
related to the veteran's service connected right ankle/foot 
disability.

The veteran alleges he injured his low back during reserve 
service while teaching hand-to-hand combat.  

September 1995, July 1997, October 1998, September 2001, and 
September 2003 x-rays establish the veteran has degenerative 
joint disease and degenerative disc disease of the 
lumbosacral spine.  What must still be shown to establish 
direct service connection for such disability is that there 
was a disease, event, or injury in service, and that the 
current low back disability is related to such disease, 
event, or injury.  SMRs show the veteran was treated for low 
back pain in February 1975 and in April 1990 (while he was in 
the reserves).  He alleges his April 1990 treatment was for 
an injury sustained on an obstacle course.  Significantly, 
the April 1990 treatment record states he had not suffered an 
injury in the last 72 hours.  He also claims he injured his 
back in 1987 during hand-to-hand combat; however, there are 
no records to support this contention.  Recognizing that 
treatment records pertaining to such injury may have been 
lost, it is also noteworthy that such specific injury on an 
obstacle course is not reported as history in subsequent 
treatment records prior to 2000 (and then only by inference).  
It is further noteworthy that the veteran sustained several 
intercurrent back injuries unrelated to military duties but 
related to civilian employment, including in 1995 and 1997.  

While there is evidence of treatment for low back pain in 
service, competent medical evidence does not show a 
relationship between the veteran's current low back 
disability and service.  Competent (medical) evidence of 
record directly addressing this matter includes a report by 
Dr. A. K. B., and February 1999, September 2000, and 
September 2003 VA examination reports.  Dr. A. K. B. 
specifically concluded that cumulative trauma from the 
veteran's civilian work, including lifting, pushing, and 
pulling, probably caused the veteran's back problems.  While 
Dr. A. K. B.'s opinion has lesser probative value since he 
did not complete a thorough claims file review and the 
opinion was based on the veteran's history of work injuries, 
it is noted because he completed a thorough physical 
examination of the veteran and concluded that his disability 
was likely related to cumulative work injuries.  Thus, he 
reaches a similar conclusion as the VA examiners, who did 
complete thorough reviews of the claims file.  

The VA examiner on February 1999 and September 2000 
examinations concluded that work by the veteran subsequent to 
service was the "most medically likely" cause of his 
current back disability.  Additionally, the September 2003 VA 
examiner notes the absence of some of the veteran's reserve 
service records and his contention that he injured himself in 
service and concludes that even if the veteran did injure 
himself in service, the x-ray changes seen in the lumbosacral 
spine were minimal and did "not show any significant 
pathology that would be of traumatic origin".  Both 
examiners concluded the veteran's low back pain was 
mechanical.  

Evidence that tends to support the veteran's claim includes a 
May 1999 letter from Dr. C. T. which states the veteran's 
chronic pain involving his spine was post-traumatic in 
nature.  While this opinion relates the veteran's back pain 
to trauma, it does not relate it to the veteran's military 
service or to any specific trauma and does not provide a 
rationale for the conclusion; thus, it does not have 
substantial probative value for determining whether trauma in 
service caused the veteran's back disability.  

November 2001 and July 2002 VA treatment records from 
registered nurse practitioners opine that the "[r]eported 
trauma of combat training" would account for the 
degenerative changes of the back and that his degenerative 
back changes are likely related to his military work.  These 
opinions are based on the history as reported by the veteran 
and a mere transcription of lay history, unenhanced by 
additional comment by the transcriber, does not become 
competent medical evidence merely because the transcriber is 
a medical professional.  LeShore v. Brown, 8 Vet. App. 406, 
409 (1995).  Significantly, the history provided by the 
veteran did not include his non-service related (postservice) 
back injuries he sustained in his civilian occupations.  
Additionally, given the presumed greater expertise of the 
physicians (by virtue of training) and their complete review 
of the veteran's claims file the findings of the physicians 
must be given greater probative value as to the etiology of 
the veteran's back disability.  

It is also notable that the February 1999 and September 2000 
VA examiner said that "perhaps a minor part" of the 
veteran's back pain could be attributed to the work he did in 
service as an instructor.  However, as noted above, the 
examiner believed that the majority of the veteran's back 
problem was caused by his civilian work and stated that 
"most likely medically his back problems are due to the 
incidents subsequent to his service."  He noted the lack of 
medical evidence supporting that the veteran suffered from 
trauma in service, and did not identify any specific 
pathology as resulting from trauma in service.  Thus, the 
fact that an examiner attributed a small portion of the 
veteran's back problems to service does not contradict his 
ultimate conclusion that the veteran's back problems were 
"most likely" related to his civilian work.

The veteran and his wife's more recent statements relating 
his current low back disability to service are not competent 
evidence, as they are laypersons, and lack the training to 
opine regarding medical etiology.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 495 (1992).  

In summary, greater weight may be placed on one physician's 
opinion over another's depending on factors such as reasoning 
employed by the physicians, and whether or not and to what 
extent they reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  Since 
the September 2000 and September 2003 VA examiners' opinions 
are based on review of the complete record, include detailed 
rationales for their opinions, are stated with greater 
certainty, provide alternatives for the etiology of the 
veteran's back disability, and provide a more complete 
rationale for their opinions, they must be given the most 
probative weight in deciding the veteran's claim regarding 
direct service connection.  

Service connection for low back and right hip disorders as 
secondary to service-connected right foot/ankle disability  

As noted above, x-rays establish the veteran has a low back 
disability of degenerative joint disease and degenerative 
disc disease.  

July 1997 hip x-rays show minimal degenerative changes in the 
greater trochanter; October 1998 hip x-rays showed no 
significant diagnostic abnormality; and June 2003 VA x-rays 
were normal, showing well preserved joint space and no 
evidence for significant arthropathy.  Thus, it is somewhat 
unclear whether the veteran has a current chronic disability.  
Diagnoses of record of degenerative joint disease of the hip 
were based on the July 1997 x-rays of minimal degenerative 
changes.  The majority of treatment records regarding the 
veteran's hip have stated the veteran suffers from chronic 
pain.  Significantly, pain alone, without a diagnosed or 
underlying malady or condition, is not a disability for which 
service connection may be granted.  Sanchez-Benitez v. West, 
13 Vet. App. 282 (1999).  Thus, there remains uncertainty as 
to whether or not the veteran actually currently has a right 
hip disorder.  The Board has considered whether development 
in the form of an examination or advisory opinion is 
necessary to resolve this uncertainty, and found, in light of 
further considerations, that such development is not 
necessary.

To establish secondary service connection, the veteran needs 
to establish that there is a nexus between his low back and 
right hip disorders and his right ankle/foot disability.  The 
record includes both medical evidence that supports his claim 
and medical evidence that is against his claim.  Evidence in 
support of (or tending to support) the veteran's claim 
includes February 2000 treatment records and a March 2000 
letter from Dr. C. T., an August 2000 letter from N. I. 
(solely regarding the hip), a July 2002 VA treatment record, 
and a March 2003 letter from J. W.  Evidence against his 
claim includes a September 2000 VA examiner's opinion, an 
August 2002 VA physical therapy note, and a September 2003 VA 
examiner's opinion.  When evaluating these opinions, the 
Board must analyze the credibility and probative value of the 
evidence, account for evidence which it finds to be 
persuasive or unpersuasive, and provide reasons for rejecting 
any evidence favorable to the appellant.  See Masors v. 
Derwinski, 2 Vet. App. 181 (1992); Hatlestad v. Derwinski, 1 
Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Dr. C. T.'s February 2000 treatment record and March 2000 
letter state the veteran's gait disturbance "appear[ed] to 
be exacerbating" his low back and hip pains and that his 
gait disturbance was secondary to his ankle and foot trauma.  
An August 2000 letter from acupuncturist N. I. states it was 
possible his hip pain was related to his ankle injury and a 
correction in his posture while walking; a July 2002 VA nurse 
practitioner's note refers the veteran to physical therapy 
for evaluation of a gait disturbance because of her belief 
that some component of his back degenerative changes may be 
exacerbated by his gait disturbance.  These treatment 
providers do not provide any rationale for their opinions and 
merely state their conclusions in terms of possibility and 
appearance.  A bare conclusion, even one reached by a medical 
professional, is not probative without a factual predicate in 
the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  
The probative value of a medical professional's statement is 
dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support [the] 
opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999); see 
also Black v. Brown, 5 Vet. App. 177, 180 (1995).  These 
opinions do not describe the veteran's gait disturbance and 
why the opinion providers believe it is affecting his hip and 
low back.  Regarding the back, Dr. C. T. and N. I. merely 
note that the veteran's gait disturbance is causing him low 
back pain - they do not opine that the gait disturbance has 
caused him to incur degenerative joint disease and 
degenerative disc disease or aggravated such disability 
(i.e., caused any increased pathology).  Sanchez-Benitez, 
supra; Allen, supra.  While the July 2002 nurse practitioner 
does relate a component of the veteran's degenerative back 
changes to his gait disturbance, it appears to be mere 
speculation, since she referred him to physical therapy for 
further evaluation.

Likewise, a March 2003 letter from J. W. concludes that the 
veteran's gait disturbance is a large part of what causes his 
right low back and right hip pain since he slightly 
compensates with rotation of the hip due to the pain 
involving his right ankle/foot.  While this opinion discusses 
mechanics of the veteran's gait, it does not state the 
veteran's degenerative disc disease or degenerative joint 
disease is related to his gait disturbance, but merely that 
his pain is related to it and it does not discuss any 
alternatives for the back and hip disorders, including 
intercurrent injuries subsequent to service.  J. W. did not 
complete a review of the claims file and it is not clear from 
this opinion whether he had a complete picture of the 
veteran's history (and specifically the intercurrent civilian 
work-related trauma) and considered that history in making 
his decision. 

In contrast, while the September 2000 examiner remarked that 
the veteran had an unusual gait, he concluded that the 
degenerative changes of his ankle had not caused him to have 
a significant limp that would have caused the back problems 
from which he was suffering.  Furthermore, the September 2003 
VA examiner noted he had no reason to believe there was any 
significant derangement of gait that would cause traumatic 
arthritis in the hip or lumbosacral spine and specifically 
concluded that the veteran's back pain could not be 
associated with his ankle injury.  These examiners completed 
thorough reviews of the veteran's claims file and physical 
examinations and provided rationales for their opinions.  
Additionally, their opinions were provided in more conclusive 
language than that of the other treating medical 
professionals.

Here, in weighing the respective medical opinions, those 
provided by the September 2000 and September 2003 VA 
examiners must be given the greatest probative weight, as 
they are supported by detailed findings; are couched in terms 
of greater certainty; reflect a more complete familiarity 
with medical history; and provide a better explanation of the 
rationale for the opinions given.  Gabrielson, supra.  

Hence, the preponderance of the evidence is against the 
claims of service connection for low back and hip disorders 
as secondary to the service-connected right foot/ankle 
disability, and they must be denied.




ORDER

Service connection for low back disorder, including as 
secondary to service-connected right ankle/foot disability is 
denied.

Service connection for right hip disorder as secondary to 
service-connected right ankle/foot disability is denied.


REMAND

As noted above, a February 1992 letter from the Department of 
the Army notes the veteran's reserve service records were 
lost because of an administrative error.  VA has a heightened 
duty to assist the veteran in developing his claim since the 
records have been lost.  See O'Hare v. Derwinski, 1 Vet. App. 
365 (1991).

An April 1990 SMR submitted by the veteran notes the veteran 
was seen for numbness in his right thigh that was not 
accompanied by pain.  The leg had a full range of motion and 
there was nothing abnormal detected.    

August 1993 to the present VA and private treatment records 
show treatment for right thigh numbness and for knee pain.  A 
November 1997 examination report by Dr. J. K. states the 
veteran has possible arthritis of the right knee, while 
September 2003 VA x-rays of the right knee reveal the veteran 
has bilateral tibial joint spurring.

The September 2000 VA examiner concluded that the veteran did 
not have a right knee or right leg disability and thus did 
not provide an etiology opinion regarding his right lower 
extremity.  Subsequent to this examination, a November 1997 
examination report and September 2003 x-ray reports have been 
added to the record.  Under 38 C.F.R. § 3.159(c)(4), a VA 
medical examination or opinion is necessary if the evidence 
of record: (A) contains competent evidence that the claimant 
has a current disability, or persistent or recurrent symptoms 
of disability; and (B) establishes that the veteran suffered 
an event, injury or disease in service; (C) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  The evidence of record now contains 
potential diagnoses of a right leg or right knee disability 
and there is evidence of treatment in service and subsequent 
to service; however, there is insufficient evidence to 
determine whether any current right leg or knee disability is 
related to what was treated in service or to the veteran's 
service-connected right ankle/foot disability.  Consequently, 
a VA examination to obtain a medical opinion in these matters 
is indicated.

Accordingly, the case is REMANDED for the following:

1.  The RO should arrange for the veteran 
to be examined by an orthopedic 
specialist to determine the nature and 
likely etiology of any right leg or right 
knee disability.  The examiner must 
review the veteran's claims file in 
conjunction with the examination.  The 
examiner should specify the diagnoses for 
any current right leg or right knee 
disabilities, and opine whether any 
diagnosed disability was at least as 
likely as not first manifested in (i.e. 
began) or became worse during (was 
aggravated by) service and whether it is 
related to (was cause or aggravated by) 
the veteran's service-connected right 
ankle/foot disability.  The examiner 
should note all service and post-service 
records of treatment for the right leg 
and right knee must explain the rationale 
for all opinions given.

2.  The RO should then re-adjudicate this 
claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
SOC and give the veteran and his 
representative the opportunity to 
respond.  The case should then be 
returned to the Board, if in order, for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


